t c memo united_states tax_court bill r and carolina n thomas petitioners v commissioner of internal revenue respondent docket no filed date kenneth alan thomas for petitioners alvin a ohm for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure after concessions the issue for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure decision is whether petitioners are entitled to a schedule a deduction claimed for unreimbursed employee business_expenses some of the facts have been stipulated and are so found the stipulation of facts and exhibits received into evidence are incorporated herein by this reference petitioners resided in dallas texas at the time their petition was filed during the tax_year in question bill r thomas petitioner was a practicing certified_public_accountant and owner of an accounting practice thomas associates p c petitioner managed the office supervised field audits and performed consulting work the business was organized as a professional_corporation for which corporate tax returns were filed petitioner owned a second business thomas business brokerage a sole_proprietorship engaged in the sale of companies both the accounting practice and brokerage business required petitioner to travel locally and away from home petitioners owned four cars petitioner used one car for business travel commuting and some personal travel petitioner recorded the odometer readings of this car at the beginning and end of the taxable_year petitioner also maintained a daily calendar on which he recorded names representing the clients with whom he met on that day he did not write down the nature of the business conducted or a location of the meeting at trial petitioner testified as to approximate distances traveled and the nature of the business involved with respect to various names on his calendar petitioners attached an exhibit a summary of petitioner's business travel for including mileage totals to their posttrial brief this exhibit was not offered or entered into evidence at trial and therefore is not evidence see rule b petitioner testified that it was the policy of the accounting firm to reimburse employees for their mileage expense petitioner testified that although he was entitled to reimbursement from the accounting firm for his mileage expense he chose not to request reimbursement because of the financial condition of the firm petitioner received no wages or compensation from the accounting firm although all other employees were paid during petitioner traveled to santa fe new mexico to attend a required government course in order to qualify to perform certain audits petitioner drove from dallas and stayed in a hotel while in santa fe on their federal_income_tax return petitioners claimed a schedule a deduction for unreimbursed employee business_expenses of dollar_figure these expenses included dollar_figure for vehicle expense dollar_figure for parking fees tolls and local transportation dollar_figure for other business_expenses and dollar_figure for union and professional dues petitioner had been audited for a prior year's return which resulted in the allowance of a business deduction for automobile expense based on percent of his total annual mileage for the taxable_year at issue petitioner multiplied the standard mileage rate of cents by percent of his annual mileage and claimed this amount as vehicle expense petitioner filed a schedule c reporting income and deducting expenses_incurred in the brokerage business but did not deduct any automobile expense in the notice_of_deficiency respondent disallowed dollar_figure of petitioners' claimed employee business_expenses for lack of substantiation the disallowed expenses include dollar_figure for vehicle expense dollar_figure for parking fees tolls and local transportation and dollar_figure for other business_expenses in her brief respondent concedes the dollar_figure deduction for parking fees tolls and local transportation respondent's determinations are presumed correct and petitioners have the burden of proving them erroneous rule a 290_us_111 deductions against income are allowed as a matter of legislative grace 292_us_435 taxpayers must maintain adequate_records to substantiate the amount of any deductions sec_6001 sec_1_6001-1 income_tax regs generally when evidence shows that petitioners incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount 39_f2d_540 2d cir an exception to the cohan_rule is sec_274 which prohibits the estimation of expenses for travel or deductions with respect to certain listed_property sec_274 listed_property includes automobiles sec_280f sec_274 requires substantiation of these expenses either by adequate_records or by sufficient evidence corroborating the taxpayer's own statement sec_274 the records must show the amount date and business_purpose of each expense or business use id sec_1_274-5t temporary income_tax regs fed reg date the regulations provide that other evidence may be offered in the form of sampling taxpayers may use adequate_records maintained for a portion of the taxable_year to substantiate business use for the entire year if they demonstrate by other evidence that the periods for which an adequate record is maintained are representative of the use for the taxable_year sec_1 5t c ii a temporary income_tax regs fed reg date petitioner's daily calendar does not meet the requirement of adequate_records to substantiate petitioners' claimed deduction for vehicle expense while it contains dates and client names it fails to indicate mileage or business_purpose for any of the entries in the alternative petitioners contend that percent represents a sampling of mileage from a prior year and is sufficient evidence arguing that the regulations do not mandate that each taxable_year be treated independently the language of the regulations is clear and does not permit estimation of current business use by reference to a prior year in addition there is no indication on the record that the percent was based on adequate_records or any evidence that the prior year was representative of the year at issue petitioners offered no further evidence at trial accordingly petitioners have not met the requirements of substantiation under sec_274 respondent is sustained on this issue because petitioners failed to substantiate the automobile expense we need not address their general contention that they are entitled to a business deduction for petitioner's mileage expense because he was not reimbursed by the accounting firm we note however that a taxpayer ordinarily is not allowed a trade_or_business deduction for expenditures to the extent that he has a right of reimbursement from the corporation 85_tc_798 it is unclear from the record what the business_expenses of dollar_figure are petitioner testified at trial that he stayed in santa fe for approximately days however he did not testify as to the amount of the expenses_incurred and did not produce any receipts or documentary_evidence for support therefore petitioners have failed to substantiate the dollar_figure in business_expenses and respondent is sustained on this issue decision will be entered under rule
